Martin, J.
The plaintiff, having entered into a written agreement with the syndics of the insolvent, by which they stipulated to pay him $500 for his professional services in the affairs of the estate, obtained a rule against them, to shew cause why they should not pay him that sum, as a privileged debt, according to said agreement, it being first approved by the court; the syndics testified their willingness *54to submit to the rule, provided the payment was made $300 now, and the rest on the conclusion of the affairs.
East'n District.
May, 1821.
The plaintiff, in propriâ personâ, Denis for the defendants.
H. R. Denis, the counsel appointed to defend the interests of the absent creditors, opposed the rule, and the court having discharged it, the plaintiff appealed.
It appears to me that the special contract made with the syndics cannot be enforced on a rule to shew cause; the party did not rely on payment on a quantum meruit as is ordinarily done, in cases of insolvency, but chose to enter into a special contract; he must therefore seek his remedy there, and the judgment of the parish court ought to be affirmed with costs.
Mathews, J. concurred.
See July Term.